Case: 1:16-cv-07277 Document #: 87 Filed: 03/22/19 Page 1 of 1 PagelD #:897

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SCHARMAINE DAVIS, on behalf of
herself, individually, and on behalf of all
others similarly situated,

Plaintiff, Case No. 1:16-CV-07277

Vv. Hon. Judge Joan B. Gottschall
VANGUARD HOME CARE, LLC, VHS
OF ILLINOIS, INC., VANGUARD
HEALTHCARE SYSTEMS, INC. and
TENET HEALTHCARE CORPORATION,

Hon. Magistrate Sheila Finnegan

Nema Nee Nee Nene Nene Nene” Nee Ne Nie Nee Nee Nee” Nee Nee”

Defendants.

APPROVAL ORDER AND FINAL JUDGMENT
UPON CONSIDERATION of the Parties’ Joint Motion for Approval of FLSA Settlement,
the Motion is GRANTED as follows:

1. The Parties’ proposed Settlement Agreement is approved as fair and
reasonable, including the payments to Plaintiffs, the releases of claims, the service payment to
Named Plaintiff, and the payment of attorneys’ fees and costs as set forth therein.

2. This action, and all claims asserted or that could have been asserted therein, is
dismissed in its and their entirety without prejudice as to all Plaintiffs.

3. This dismissal shall convert to a dismissal with prejudice on the date Defendants
remit payment of the Gross Settlement Amount as set forth in the Settlement Agreement without
further order of the Court. Except as provided in the Settlement Agreement, the Parties are
responsible for their own costs and fees.

IT IS SO ORDERED.
Date: Mia de Ziif ra

Thé Hon. Joan‘. Gottschall
United States District Judge
